Russell, Chief Justice.
A father sought by habeas corpus to obtain the custody of his small twin daughters, who were living with a sister of their deceased mother. The mother of the twins had died at their birth, and they were cared for by her father and mother until their death, and then they remained, with the consent of the father, in the same house where they had lived from the time of their birth until the writ of habeas corpus was issued. After the death of his wife the father remarried, and his second wife had borne him a son, now over four years of age. Upon the hearing each of the contestants admitted that the other was thoroughly qualified and able to maintain and support the two children; and each testified to the good chataeter of the other, without qualification. In the trial the judge fully examined a large number of witnesses, and the testimony was carefully considered. In these circumstances it can'not be held that the court erred in awarding the custody of the children to their father rather than to .their aunt.

Judgment affirmed.


All the Justices concur.